 In the Matter ofST. JOHNS RIVER SHIPBUILDING COMPANYandAMERI-CAN FEDERATION OF OFFICE EMPLOYES'LOCAL UNION No. 23,133, AF-FILIATED WITH THEA. F. OF L.In the Matter of ST. JOHNS RIVER SHIPBUILDING COMPANY and AMERI-CAN FEDERATION OF OFFICE EMPLOYEES' LOCAL No. 23,133, A. F. OF L.Cases Nos. R-5734 and B-5735 respectively.Decided August °20,1943Messrs. A. H. Ainslow,andCharles Andrew O'Connor,of Jackson-ville, Fla., for the Company.Mr. George L. GoogeandMrs. Lorraine Rhodes,of Jacksonville,Fla., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon petitions duly filed 'by American Federation of Office Em-ployes' Local No. 23,133, affiliated with the A. F. of L., herein called theUnion,allegingthat questions affecting commerce had arisen concern-ing the representation of employees of St. Johns River ShipbuildingCompany, Jacksonville, Florida, herein called the Company, the Na-,tional Labor Relations, Board consolidated the cases and provided foran appropriate hearing upon due notice before Dan M. Byrd, Jr., TrialExaminer. Said hearing was held at Jacksonville, Florida, on July 22and 23,1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearingare,free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :52 N. L.,R. B., No. 3.12 ST. JOINS RIVER SHIPBUILDING COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY13St. Johns River Shipbuilding Company, a Florida corporation, isengaged in Jacksonville, Florida, in the construction of shipyard facili-ties and the construction of Liberty cargo vessels for the United StatesMaritime Commission. During 1942, the Company purchased rawmaterials, valued at approximately $10,000,000, of which approxi'lnately 50 percent was shipped to the Company from points outsidethe State of Florida. During the same period, the Company constructednine Liberty ships, each valued at approximately $1,500,000.II.TIIE ORGANIZATION INVOLVEDAmerican Federation of Office Employes' Local Union No. 23,133 isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONIn May 1943, the Union requested recognition as the exclusive bar-gaining representative of the Company's firemen and office employees.The Company refused such recognition unless and until the Union iscertified by the Board.Statements of a Field Examiner of the Board, introduced in evidenceat the hearing, indicate that the Union represents a substantial numberof employees in the units hereinafter found to be appropriate.,,We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe parties agreed that if the Board determines the firemen con-stitute an appropriate unit, that unit should comprise all firemen,including the fire captains, but excluding the chief and the assistantchiefs.The Company employes 42 persons in its fire department,including the chief and the 3 assistants.The duties of the firemen con,sist of fire patrol duty, fire hazard inspection, checking and maintain-ing fire fighting aparatus, and in general protecting the property ofThe Field Examiner reported that the Union presented 679 designations bearing appar-ently genuine signatures,439 of which,bear the names of persons whose names are on theCompany's pay roll of June 6, 1943.Of the 439 designations,426 are dated betweenOctober 1942 and June 1943, and-13 are undated.Said pay roll contains the names of1,428 persons in the unit of office employees.The Field Examiner further reported that the Union presented 36 designations bearingapparently genuine signatures,35 dated in May and June 1943, and 1 undated.All thedesignations bear the names of persons whose names are on the Company's pay roll of June20, 1943.Said pay roll contains the names of 46 persons in the unit of firemen. .14DECISIONS OF NATIONAL :LABOR RELATION' BOARDthe Company against fire and' enforcing safety provisions.The chiefand his 3 assistants have the complete supervision over personnel inthe fire department.We conclude that they are supervisory em-ployees; we shall exclude them.The 3 fire captains engage in thesame duties as those of the other firemen.The only indicia of super-visory authority exercised by them is that of the assignment of duties,at a fire, to firemen in the absence of the chief or the assistants. Ifthe captains are, absent, the driver of the fire truck assigns suchduties.We find that fire captains are not supervisory employees, andwe shall include them within the unit.We find that all firemen, including fire captains, but excluding thefire chief and his assistants, constitute a unit appropriate for thepurposes of colleetiye bargaining, within the meaning of Section9 (b) of the Act.The Union contended in its petition that all employees regularlyemployed by the Company as clerical and office employees in all de-partments, excluding managerial employees and department man-agers who have authority to hire and discharge constitute an appro-priate unit.At the hearing the parties Agreed to the" inclusion inand exclusion from the unit of certain classifications.2The parties-are in disagreement with respect to the following classifications, whichare discussed in detail. 3The Company contends that the following are 'supervisory em-ployees, and should be excluded from the, unit, whereas the Unioncontends that they are non-supervisory 'and should be included. -Expediters:These employees expedite the delivery of material toproduction either from the vendor or from the warehouse. Theyare assisted by and. have supervision of various types of clerical em-ployees.They are paid on a salary basis.They have the authorityto hire and discharge the employees under their supervision.Weconclude that the expediters are supervisory employees, and we shallexclude them from the unit.2 Included by agreement:calculator operators,dispatch clerk-transportation, duplicat-ing operators,equipment checkers,yard expediters, identification clerks,junior auditors,planners;_scitntificecalculators-junior,senior clerks,steel"checkers, toolclerks, toolroom-attendants,welding counters,junior clerks, junior material billers, key punch operators,materialcheckers,and progress clerksExcluded by agreement:assistant building custodian,assistant culinary superintendent,assistant labor relations officer, assistantsupervisor-office servicedivision,assistant safetydirector,assistant to facilities engineer,building custodian,methods man, pay-roll super-visor,purchasingclerk-chief,rationingofficer, traffic manager, transportation dispatcher,calculators-technical,draftsman-leading, engineers, instrumentmen, nurse,rodmen, tech-nician, absentee interviewers,administrativeassistant-president's office,buyers, editor,executive secretaries,and safety and sanitary inspectors.The Unionalso requestedthat clericaland office employees coming under the properjurisdiction of anotherA F of L union beexcluded.We interpret this to meanemployeescovered by contract. It does not appear that the employees here involved are so covered.3 Althoughat thehearingthe Companyagreed to the inclusionof the time-keepingdepartment employees,certain employees in the personnel and labor relations departments,and junior and senior clerks in the offices of executives and department beads, in its briefit contendedthat thoseemployees should be excluded. ST. JOHNS RIVER SHIPBUILDING COMPANY15Senior material billers:These employees plan, direct, and supervisethe activities of senior or junior, clerks and other clerical and steno-graphic help.Their main function is to consolidate in a uniform andsystematic manner all items of materials needed by the various pro-duction departments.They have the authority to hire, fire, and dis-charge the employees under their supervision.We conclude that thesenior material billers are supervisory employees, and we shall excludethem from the unit.Production dispatchers:The duties of these employees consist offollowing up and expediting the fabrication of materials in accord-ance with bills of material.Under their supervision are such typesof employees as steel checkers, junior clerks, and hourly rated expe-diters.They have the authority to recommend the hire and dischargeof those employees.We are of the opinion that they are supervisoryemployees, and we shall exclude them from the unit.Section heads, supervisory clerks, and unit heads:The section headshave complete supervision over the entire clerical personnel in theirrespective departments, which includes the supervisory clerks and unitheads.They have the authority to hire and discharge employees undertheir supervision.The supervisory clerks issue orders to clerical em-ployees and have the authority to recommend the hire or discharge ofthose employees.The unit heads usually have supervision over amuch smaller-group, but it appears that they may recommend increasesin wages, and the discharge of employees under their supervision.We conclude that all these employees have duties of such supervisorynature as to warrant their exclusion from the unit.Receptionist:This employee is located in the main office and is re-sponsible for the admission of all persons to the Company's offices.Hehas supervision over the five messengers attached to his office.Therecord indicates that he-is also the chief of messengers.We are of theopinion that he is a supervisory employee and we shall exclude himfrom the unit..Senior planners and Senior progress clerics:The senior plannersdirect and plan the movement of supplies and materials from one pro-duction department to another.They have approximately 70 or 80employees under their supervision. It appears that they have theauthority to hire and discharge such employees.The senior progressclerks check the flow of material and accumulate all manner of dataand statistics showing the actual progress made on each vessel underconstruction.They have approximately 20 progress clerks, and seniorand junior clerks, stenographer and typists under their supervision.They too have the authority to hire and discharge those employees.We conclude that the senior planners and senior progress clerks aresupervisory employees and we shall exclude them from the unit. 16bEONIONS OF NATIONAL LABOR REt ATION6BOARDThe Company contends that the following employees should beexcluded on the ground. that their duties are of a technical, profes-sional, and engineering nature; whereas the Union contends that theirduties are sufficiently similar to those of other clerical employees asto warrant their inclusion. ,Accountants and auditors:The accountants are engaged in pre-paring accounting records and statements, and the auditors engagein the verification of such records and statements. It appears fromthe record that the calibre of the educational background and experi-ence possessed by these employees places them in a professional cate-gory, and that they are clearly distinguishable both in their duties andbackground from the ordinary clerical employees engaged in work in_the accounting department.We shall, therefore, exclude them fromthe unit.Blueprint operators, bookkeepers (machine operators), tabulatingmachine, operators:The blueprint operators operate photostatic blue-printmachines, and-the tabulating machine operators operate tabulatingmachines, alphabetical interpreters, alphabetical accounting machines,alphabetical duplicators, and, collators.We are of the opinion thatthe skill of these employees is no greater than that of the calculatoroperators, duplicating operators, and key punch operators whom theparties have agreed, to include.We shall, therefore, include theseemployees.Senior and junior draftsmen:These employees perform draftingwork of all types.The evidence indicates that they are not clerical-but technical employees, and we shall, therefore, exclude them fromthe unit. ' ,Statisticians:The parties have agreed to the exclusion of three.statisticians engaged in job analyses.The Company employs only oneother statistician, who is engaged in the analysis and study of the-causes of industrial injuries and the formulation of recommendationsfor their alleviation.We are of the opinion that the interests of this.employee are clearly indistinguishable from those of the other statis-ticians whom the Union has agreed to exclude.We shall, therefore,exclude him from the unit.Inspectors:These employees inspect mechanical, electrical, and,welding fixtures and operations.They prepare reports with respectto their observations, which they submit to their superiors. Inspec-tors perform duties which are not of a clerical nature.We shall ex-clude them from the unit.The Company contends that the following employees are confiden-tial employees and should be excluded; whereas the Union argues thatthey should be included. ST. JOFLN'S RIVER SHIPBUILDINGCOMPANY17'Secretaries of department heads:There are 20 secretaries of the de.partment heads and they have generally the same-types of duties asthose of the executive secretaries excluded by agreement of the parties.These employees perform the customary functions of secretaries.Webelieve that the duties of these employees will permit them' to haveknowledge of such confidential labor affairs, and that their otherduties are sufficiently comparable to the duties of the executive secre-taries whom the parties have agreed to exclude,as to warrant their-exclusion from the appropriate unit.We shall therefore exclude the.secretaries of all department heads.File clerks,messengers,stenographers,telephone operators,and typ-ists:These employees engage in duties normally associated with theirrespective classifications. The record does not indicate that the above,named persons possess information directly relating to problems of la-bor relations.The possession of important information is of itself in-sufficient to justify exclusion from the right to collective bargaining.We shall,therefore,include them in the unit.Personnel and labor relations departments:The employees in thesedepartments work with records which relate directly to the problem oflabor relations.We conclude,therefore,that all employees in thesedepartments possess information of a sufficiently confidential nature asto warrant their exclusion'fromthe unit and we shall exclude them.Since the interviewers,chief interviewers,and clerical employees en-.gaged in interviewing work are part of the personnel department, they-too shall be excluded from the unit.Timekeeping department:The persons working in this departmentcheck employees in and out through the clock aisles,assort and dis-tribute employees' tabulation time cards,make periodic field checks of-all reports,and perform general routine clerical duties in connectionwith timekeeping functions.They also distribute pay checks. On thebasis of the record before us, we find that the duties of the timekeepersare primarily clerical in nature and that their interests are similar.to those of other employees within the alleged appropriate unit.We.shall, therefore,include employees in the timekeeping department.The Company also desires the exclusion of junior and senior clerksin the offices of executives and department heads. These employees per-form routine clerical work. The record indicates that their duties aregenerally the same types as those of the junior and senior clerks inother departments included by agreement of the parties.We shall,therefore,include them in the unit.We find that all office and clerical employees of the Company, in-cluding those classifications set forth in Appendix"A", but excluding-those classifications set forth in Appendix "B", and managerial em- 18DECISIONS OF NATIONAL LABOR RELATION,SBOARDployees, department managers, and all other' supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend such,action, constitute a unit appropriate for the purposes of collectivebargaining, within themeaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriateunitswho were employed during the pay-roll period immediately preceding the date of our Direction of 'Elec-tions, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. Johns RiverShipbuilding Company, Jacksonville, Florida, elections by secret,bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by AmericanFederation of Office Employes' Local Union No. 23,133, affiliatedwith the A. F. of L., for the purposes of collective bargaining.CHAIRMAN MiLLIs took no part in the consideration of the aboveDecision and Direction of Elections. ST. JOHNS RIVER SHIPBUILDING COMPANY19APPENDIX "A"Calculator operatorsDispatch clerk-transportationDuplicating operatorsEquipment checkersYard expeditersIdentification clerksJunior auditorsPlannersScientific calculators-juniorSenior clerksSteel checkersTool clerksToolroom attendantsWelding countersJunior clerksJunior material billersKey punch operatorsMaterial checkersProgress clerksBlueprint operatorsBookkeepers (machine operators)Tabulating machine operatorsFile clerksMessengersStenographersTelephone operatorsTypistsTimekeeping department em-ployeesJunior and senior clerks in the of-fices of executives and depart-ment headsAPPENDIX "B"Assistant building custodianAssistant culinary superintendentAssistant labor relations officerAssistant supervisor-office serv-ice divisionAssistant safety directorAssistant to facilities engineerBuilding custodianMethods manPay-roll supervisorPurchasing clerk-chiefRationing officerTraffic managerTransportation dispatcherCalculators-technicalDraftsman-leadingEngineersInspectorsInstrument menNurseRodmenTechnicianAbsentee interviewersAdministrative assistant - presi-dent's office '549875-44-vol. 52-3BuyersEditorExecutive secretariesSafety and Sanitary inspectorsExpeditersSenior material billersProduction dispatchersSection headsSupervisory clerksUnit headsReceptionistSenior plannersSenior progress clerksAccountantsAuditorsSenior and junior draftsmenStatisticiansSecretaries of department headsPersonnel and labor relations de-partment employees includingthe chief interviewers, interview-ers, and clerical employees en-gaged in interviewing work